DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 7/21/2022 that has been entered, wherein claims 1-3, 5-12 and 14-18 are pending and claims 4 and 13 are canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 10-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2013/0292680 A1).
Regarding claim 1, Kim teaches an array substrate(Fig. 21), comprising:
a gate line(24, ¶0044);
a gate insulating layer(80, ¶0094)(30, ¶0046) covering the gate line(24, ¶0044);
an active layer(42, ¶0047) disposed on the gate insulating layer(30, ¶0046);
an annular source line(55, ¶0101) disposed on the active layer(42, ¶0047);
a circular drain line(54, portion of 90 directly contacting 42 and 54 ¶0101, ¶0094, please see examiner annotated Fig. 21A) disposed on the active layer(42, ¶0047), wherein a center of the circular drain line(54, portion of 90 directly contacting 42 and 54 ¶0101, ¶0094) coincides with a center of the annular source line(55, ¶0101); and
an elevation layer(44,45, ¶0048) having an annular elevation layer(44, ¶0048) and a circular elevation layer(45, ¶0048);
wherein the annular elevation layer(44, ¶0048) supports between the annular source line(55, ¶0101) and the active layer(42, ¶0047), and the circular elevation layer(45, ¶0048) supports between the circular drain line(54, portion of 90 directly contacting 42 and 54 ¶0101, ¶0094) and the active layer(42, ¶0047); and
wherein the circular drain line(54, portion of 90 directly contacting 42 and 54 ¶0101, ¶0094) has a first circular protrusion(54, ¶0101) formed above the circular elevation layer(45, ¶0048) and a portion(portion of 90 directly contacting 42 and 54, ¶0094) directly contacting the active layer(42, ¶0047), and the annular source line(55, ¶0101) has an annular protrusion formed above the annular elevation layer(44, ¶0048). 


    PNG
    media_image1.png
    593
    556
    media_image1.png
    Greyscale

Regarding claim 2, Kim teaches the array substrate of Claim 1, further comprising:
an insulating layer(80, ¶0094) covering the active layer(42, ¶0047), the circular drain line(54, portion of 90 directly contacting 42 and 54 ¶0101, ¶0094), and the annular source line(55, ¶0101); and
a pixel electrode line(portion of 90 that is not directly contacting 42 and 54, ¶0094) disposed on the insulating layer(80, ¶0094) and having an end connected to the circular drain line(54, portion of 90 directly contacting 42 and 54 ¶0101, ¶0094).

Regarding claim 3, Kim teaches the array substrate of Claim 2, wherein the insulating layer(80, ¶0094) is provided with a through hole(84) extending perpendicularly from a surface of the insulating layer(80, ¶0094) to a surface of the circular drain line(54, portion of 90 directly contacting 42 and 54 ¶0101, ¶0094), and the end of the pixel electrode line(portion of 90 that is not directly contacting 42 and 54, ¶0094) passes through the through hole(84) and is connected to the circular drain line(54, portion of 90 directly contacting 42 and 54 ¶0101, ¶0094).

Regarding claim 5, Kim teaches the array substrate of Claim 3, wherein the through hole(84) is a circular through hole(84), and a diameter of the circular through hole(84) is smaller(Fig. 21B) than or equal to a diameter of the first circular protrusion(54, ¶0101).

Regarding claim 10, Kim teaches a display device(Fig. 20) using the array substrate of Claim 1(please see claim 1).

Regarding claim 11, Kim teaches a display device(Fig. 20) using the array substrate of Claim 2(please see claim 2).

Regarding claim 12, Kim teaches a display device(Fig. 20) using the array substrate of Claim 3(please see claim 3).

Regarding claim 14, Kim teaches a display device(Fig. 20) using the array substrate of Claim 5(please see claim 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0292680 A1) in view of Lu et al. (US 2019/0237582 A1) of record.
Regarding claim 6, Kim teaches the array substrate of Claim 1, but is silent in regards to  the gate insulating layer(30, ¶0046) is circular, and a center of the gate insulating layer(30, ¶0046) and the center of the circular drain line(54, portion of 90 directly contacting 42 and 54 ¶0101, ¶0094) are located along a straight line perpendicular to the array substrate.

Lu teaches an array substrate(Fig. 1) wherein the gate insulating layer(dielectric layer, ¶0035) is circular(¶0035) and a center of the gate insulating layer(dielectric layer, ¶0035) and the center of the circular drain line(drain, ¶0039) are located along a straight line(center of transistor) perpendicular to the array substrate(¶0020). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim, so that the gate insulating layer is circular and a center of the gate insulating layer and the center of the circular drain line are located along a straight line perpendicular to the array substrate, as taught by Lu, in order to minimizes non-uniform electrical field distribution as seen in traditional rectangular channel and improves the blocking voltage(¶0039).

Regarding claim 7, Kim teaches the array substrate of Claim 6, but is silent in regards to  the gate line(24, ¶0044) is circular, and a center of the gate line(24, ¶0044) and the center of the gate insulating layer(30, ¶0046) are located along a straight line perpendicular to the array substrate.

Lu teaches an array substrate(Fig. 1) wherein the gate line(gate, ¶0041) is circular(¶0041) and a center of the gate line(gate, ¶0041) is circular(¶0041) and a center of the gate insulating layer(dielectric layer, ¶0035) are located along a straight line(center of transistor) perpendicular to a substrate(¶0020). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim, so that the gate line is circular and a center of the gate line is circular and a center of the gate insulating layer are located along a straight line perpendicular to a substrate, as taught by Lu, in order to minimizes non-uniform electrical field distribution as seen in traditional rectangular channel and improves the blocking voltage(¶0039).

Regarding claim 8, Kim teaches the array substrate of Claim 7, but is silent in regards to the gate insulating layer(30, ¶0046) has a second circular protrusion formed corresponding to the gate line(24, ¶0044).
Lu teaches an array substrate(Fig. 1) wherein the gate insulating layer(dielectric layer, ¶0035) is circular(¶0035). Making the gate insulating layer of Kim circular would result in the gate insulating layer having a second circular protrusion formed corresponding to the gate line. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim, so that the gate insulating layer has a second circular protrusion formed corresponding to the gate line, as taught by combining with Lu, in order to minimizes non-uniform electrical field distribution as seen in traditional rectangular channel and improves the blocking voltage(¶0039).

Regarding claim 15, Kim, in view of Lu,  teaches a display device(Fig. 20) using the array substrate of Claim 6.

Regarding claim 16, Kim, in view of Lu,  teaches a display device(Fig. 20) using the array substrate of Claim 7.

Regarding claim 17, Kim, in view of Lu,  teaches a display device(Fig. 20) using the array substrate of Claim 8.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0292680 A1) in view of Kuwabara (US 2014/0151696 A1) of record.

Regarding claim 9, Kim teaches the array substrate of Claim 1, further comprising:
a source connection line(56, ¶0116) extending from the annular source line(55, ¶0101) to an edge of the gate insulating layer(30, ¶0046), wherein a portion of the source connection line(56, ¶0116) located at the edge of the gate insulating layer(30, ¶0046) is a source external connection portion(data line end terminal, not shown ¶0116); and
a gate connection line(22, ¶0044) having an end connected to the gate line(24, ¶0044), wherein the gate connection line(22, ¶0044) extends from the gate line(24, ¶0044) to an edge of the array substrate, and a portion of the gate connection line(22, ¶0044) located at the edge of the array substrate is a gate external connection portion.

Kim is silent in regards to a source connection line(56, ¶0116) extending from the annular source line(55, ¶0101) to an edge of the gate insulating layer(30, ¶0046), wherein a portion of the source connection line(56, ¶0116) located at the edge of the gate insulating layer(30, ¶0046) is a source external connection portion(data line end terminal, not shown ¶0116); and
the gate connection line(22, ¶0044) extends from the gate line(24, ¶0044) to an edge of the array substrate, and a portion of the gate connection line(22, ¶0044) located at the edge of the array substrate is a gate external connection portion.
Kuwabara teaches a array substrate(Fig. 1) comprising a source connection line(216, ¶0061) extending from the annular source line(206a, ¶0069) to an edge of the gate insulating layer(204, ¶0074), wherein a portion of the source connection line(216, ¶0061) located at the edge of the gate insulating layer(204, ¶0074) is a source external connection portion(223, ¶0085, Fig. 5B1), wherein the gate connection line(212, ¶0061) extends from the gate line(202, ¶0070) to an edge of the array substrate(200), and a portion of the gate connection line(212, ¶0061) located at the edge of the substrate(200) is a gate external connection portion(222, ¶0084, Fig. 5A1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim, to include a source connection line extending from the annular source line to an edge of the gate insulating layer, wherein a portion of the source connection line located at the edge of the gate insulating layer is a source external connection portion, wherein the gate connection line extends from the gate line to an edge of the array substrate, and a portion of the gate connection line  located at the edge of the substrate is a gate external connection portion, as taught by Kuwabara, in order to input signals from two directions thus increasing signal supply capability and high-speed operation of the array substrate (¶0062).


Regarding claim 18, Kim, in view of Kuwabara, teaches a display device using the array substrate of Claim 9(please see claim 9).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (US 2019/0131461 A1) Discloses a display device.
Tsujimura et al. (2004/0036072 A1) Discloses a display device.
Um et al. (2021/0167177 A1) Discloses a display device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892